Appeal by the defendant from a judgment of the County Court, Westchester County (DiBella, J.), rendered June 8, 2004, convicting him of rape in the first degree and attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowingly, intelligently, and voluntarily entered (see People v Harris, 61 NY2d 9 [1983]). The various grounds for the defendant’s claim that the plea was involuntary either are based on matter dehors the record (see People v Hosgor, 24 AD3d 569 [2005]; People v Bruno, 269 AD2d 540 [2000]) or are without merit (see People v Reels, 17 AD3d 488 [2005]; People v Abney, 10 AD3d 617 [2004]).
Appellate review of the defendant’s claims concerning his *510factual allocution at the plea proceeding and the sentence imposed are precluded by his valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273 [1992]; People v Mydosh, 27 AD3d 580 [2006]; People v Curras, 1 AD3d 445, 446 [2003]). Adams, J.P., Santucci, Mastro and Lifson, JJ., concur.